Citation Nr: 0841265	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to May 1946, 
and from April 1949 to September 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied 
entitlement to service connection for hypertension.

In the July 2004 rating decision, the veteran was also denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  He has since been granted service connection 
for these disabilities.  Therefore, service connection for 
bilateral hearing loss and tinnitus has been removed as 
issues.  The only matter before the Board for appellate 
review is service connection for hypertension. 

The veteran initially requested a video conference hearing 
before a member of the Board.  This hearing was cancelled at 
the request of the veteran.  


FINDING OF FACT

Hypertension was not exhibited in service or at present.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in the veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated May 2004, the agency of original 
jurisdiction (AOJ) notified the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  

Although the veteran has not received notice regarding the 
process by which disability ratings or effective dates are 
established, as service connection is denied, any question as 
to these issues is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran has not been medically evaluated in this claim.  
VA is required to provide a medical examination or seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. § 3.159 
(c)(4) (2008).  In this case, a medical examination was not 
requested because the veteran's service treatment records did 
not establish an in-service disability.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. 



Service Connection

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if hypertension became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Regulations provide that a disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
(2008) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military service, naval, or air 
service, served in the Republic of Vietnam between January 
1962 to May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f).  The veteran's personnel records demonstrate that 
he did, in fact, serve in the Republic of Vietnam during this 
time period.  Therefore, he is presumed to have been exposed 
to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
38 C.F.R. §  3.309(e).  Hypertension is not one of those 
diseases.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  It 
was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, did not feel 
that the evidence warranted altering its prior determination 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of other disability.  See Notice, 72 
Fed. Reg. 32395-32407 (2007).

At the onset, service connection either on a direct or 
presumptive basis requires that there be a current disability 
demonstrated by the record.  38 C.F.R. § 3.303.  In this 
case, the veteran has not provided the RO with any 
information regarding a diagnosis of hypertension.  In fact, 
his application for service connection is blank.  The veteran 
did not provide any treatment dates, physician names, or list 
when he was diagnosed with hypertension.  In July 2004, the 
veteran sent a statement indicating that he had no other 
evidence in support of his claim.  

The veteran's service treatment records have been associated 
with his file.  In April 1969, his retirement examination 
shows that his blood pressure was 120/70.  Hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm..  38 C.F.R. 
§ 4.104 Note(1) to Diagnostic Code 7101 (2007).  His 
separation examination indicates a blood pressure reading of 
120/70, which is not indicative of hypertension for VA 
purposes.  

In March 2008 while treating for another matter, the 
veteran's VA outpatient treatment records reflected he had 
blood pressure readings of 144/70 and 151/74; these blood 
pressure readings are not diagnostic of hypertension.  The 
veteran's records do not reflect that he was diagnosed with 
hypertension at that time, or at any other time.    

In sum, there is no current credible diagnosis of 
hypertension of record.  In the absence of a current clinical 
diagnosis, service connection must be denied. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply. 
Service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


